DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11-8-2022 have been fully considered but they are not persuasive.            The rejection of claims  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 11 is still rejected because the claim should cite “A method for forming a gel polymer electrolyte (GPE) comprising”.

Applicant’s arguments with respect to claim(s) 11-12, 21-24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of Invention II, claims 11-12 and 21-27 drawn to a method of forming a GPE providing a pre-cured composition comprising a three- dimensional cross-linkable monomeric mixture comprising poly (ethylene glycol) methyl ether acrylate, 2-hydroxyethyl acetate and poly (ethylene glycol) diacrylate; water; propylene carbonate and a lithium salt comprising lithium bis(trifluoromethane) sulfonimide [LiN(SO2CF3)2], [LiTFSI] and further comprising a thermal initiator comprising benzyl peroxide in the reply filed on 6-28-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search the other inventions.  This is not found persuasive because searching for Invention I, claims 9-10 drawn to a GPE according to claim 1 (which is now cancelled) and would have to be searched in H01M 50/42; Invention III, claims 13-17 drawn to a GPE comprising an electrolyte composition comprising a deep eutectic component and water-in-salt or water-in-bisalt component having a search in H01M 50/411 and Invention IV, claims 18-20 drawn to a method making the product of Invention III needing a search in H01M 10/36.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-28-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 21-24 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first monomer including at least three thiol functional groups does not reasonably provide enablement for including an acrylate or methacrylate functional group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0036].
Claims 11-12, 21-24 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second monomer including at least two vinyl functional groups comprising at least one double bond or at least one alkyne functional group including at least one triple bond such as the ones cited in [0036] does not reasonably provide enablement for at least two free radically polymerizable functional groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0036].
Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the third monomer comprising at least two thiol groups does not reasonably provide enablement for having an acrylate or methacrylate functional group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0036].
Claims 11-12, 21-23 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the at least one electrolyte to comprise an electrolyte salt does not reasonably provide enablement for any electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in the specification in [0031 and 0052].
Claims 11-12, 21-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 11 is rejected because it is unclear what are the method steps because the claim has redundancy.          Claim 11 is rejected because the claim should cite “A method for forming a gel polymer electrolyte (GPE) comprising: (i) providing a pre-cured composition comprising (a) a three-dimensionally cross-linkable monomer mixture including at least a first monomer… and (b) an electrolyte composition comprising at least one electrolyte salt, a free radical initiator and water wherein electrolyte composition comprises the at least one electrolyte salt having a molar concentration of 35 M; andii) curing the pre-cured composition via free radical-mediated polymerization to form the gel polymer electrolyte (GPE)”.
          Claim 11 is rejected because in step (ii), the phrase “curing the pre-cured composition” is stated twice and makes the claim vague and indefinite.          Claim 11 is rejected because it is unclear why the added phrase of  in (ii)“,wherein the GPE has a composition of the at least one electrolyte from about 40 wt% to 90 wt%”. This does not add any extra limitation to the claim and should be deleted.        Claims 12, 21-22, 24 and 27-28 are rejected because the preamble should cite “The method of forming the gel polymer electrolyte (GPE) of claim 11,”.          Claim 21 is rejected is because it is unclear when the GPE is provided in the form of a film. This makes the claim vague and indefinite. 
        Claim 23 is rejected because the preamble should cite “The method of forming the gel polymer electrolyte (GPE) of claim 22,”.                                               
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          Gerasopoulos et al. (US 2019/0237803) teaches in claims 17-18, a method of forming an a gel polymer electrolyte (GPE) comprising radically-curing an aqueous composition comprising a mixture of monomers in an oxygen-containing environment where the monomers comprise: i) a first group comprising at least (a) a first monomer comprising at least three thiol functional groups and (b) a second monomer comprising at least two vinyl functional groups, at least one alkyne functional group or combinations thereof; or ii) a second group of monomers comprising at least a) a third monomer comprising an acrylate or methacrylate functional group and b) a fourth polymer including at least two free-radically polymerizable functional groups. The method further comprising a step of mixing the first or second group of monomers with an electrolyte in water then radically curing the composition. The crosslinked three-dimensional polymer network comprising an electrolyte and water wherein the electrolyte comprises a lithium or zinc salt wherein the GPE forms a water-swellable hydrogel having a thickness of 10-500 microns and is substantially water soluble.  Gerasopoulos et al. teaches in the examples, preparing a monomer/initiator mixture.  Gerasopoulos et al. teaches in claim 11, wherein the crosslinked three-dimensional polymer network comprises from 10-75% by weight of the GPE composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727